Citation Nr: 1520407	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2012, a statement of the case was issued in July 2012, and a substantive appeal was received in September 2012.  This matter was remanded in April 2014 to afford the Veteran a videoconference hearing before the Board.  The Veteran was scheduled to attend a hearing in April 2015; however, he failed to appear.  


FINDING OF FACT

Tinnitus was not manifested during the Veteran's period of active service, did not manifest within a year of separation from service, and is not otherwise the result of a disease or injury during active service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service; nor may it be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in July 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board remand (see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)), and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The remand was for the purpose of scheduling the Veteran for a Board hearing for which he was provided notice in February 2015; however, he failed to appear.  The Veteran was afforded a VA examination in July 2011 and an addendum opinion was proffered in May 2012.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the Veteran's service treatment records, and a lay statement from the Veteran.  The Veteran has not identified any post-service treatment providers.  The Board otherwise concludes that no available outstanding evidence has been identified pertaining to the tinnitus claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veteran's who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as tinnitus, as an organic disease of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In March 2011, the Veteran submitted a VA Form 21-4138 which reflects his complaints of intermittent ringing in his ears for the last 5 to 10 years.  

In April 2011, the Veteran filed a claim of service connection for tinnitus.  

In July 2011, the Veteran underwent a VA audiological evaluation.  He reported right ear intermittent tinnitus with an onset approximately 10 years prior.  He described the tinnitus as "ringing" and reported that it occurs 2 to 3 times each week for 1 to 30 minutes each time.  The Veteran reported noise exposure during service in the form of F-111 engines on the flight line while delivering parts for supply and logistics.  He was provided hearing protection but only intermittently utilized it.  He denied a history of civilian occupational and recreational noise exposure.  Pure tone test results indicated hearing sensitivity thresholds within normal limits bilaterally.  The examiner commented that the Veteran reported intermittent right ear tinnitus that began approximately 10 years ago which is 13 years post-military discharge.  Therefore, the examiner opined that the Veteran's tinnitus was not caused by or a result of military service.  

In an April 2012 statement from the Veteran in support of his notice of disagreement, he challenged the accuracy of the examiner's statement that he has had tinnitus for 10 to 15 years.  The Veteran reported that he told the examiner that he has had tinnitus "for as long as I can remember" and the examiner asked if it was for 10 to 15 years and he replied "at least that long, as long as I can remember."  The Veteran stated that prior to service he does not recall ringing in his ears.  During service, while stationed at RAF Lakenheath, he was exposed to F-111 jets and other types of aircraft while working on the flight line.  He recalls his ears ringing for hours after being on the flight line.  He reported that this ringing has continued since leaving the Air Force in 1988.  

In May 2012, the same audiologist reviewed the claims folder, including the service treatment records and the March 2011 and July 2012 statements from the Veteran.  The examiner commented that based on the Veteran's initial March 2011 report and report at the July 2011 VA examination, the onset timeframes correspond to 13 to 18 years post-military discharge.  The examiner noted that only after his claim was denied did he report an earlier date of onset.  Thus, the examiner indicated that there was no change to the July 2011 opinion.  

The record establishes and the Board concedes that the Veteran had noise exposure in service and has current tinnitus.  The outcome of the appeals turns on whether the tinnitus is related to the noise exposure or other disease or injury in service. 

Service treatment records do not contain any complaints or diagnosis of tinnitus or ringing of the ears.  

As detailed above, the Veteran reported in March 2011 that he had suffered from intermittent tinnitus for the last 5 to 10 years, thus over 13 years after separation from service.  Likewise, the July 2011 examiner noted the Veteran's assertion that he reported an onset approximately 10 years prior, thus over 13 years after separation from service.  Such statements must be balanced with his April 2012 statement that he experienced tinnitus during service which continued after service.  

The Veteran provided an initial competent statement in support of his claim and offered a similar competent statement to the VA examiner that he sustained tinnitus in or about 2001 or thereafter.  After his claim was denied, the Veteran offered a contradictory statement that he had suffered from tinnitus during and since active service.  The Board finds that the statements offered by the Veteran in support of his initial claim and to a VA examiner, both of which were consistent with each other, to be more credible than a statement offered subsequent to the denial of his claim.  For these reasons, the Board finds that the Veteran's assertions of a continuity of symptomatology are not deemed credible.

Moreover, as detailed, the July 2011 VA examiner provided a negative opinion.  The opinion was supported by a thorough analysis in consideration of the lay evidence and objective evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295. 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As detailed, the examiner also found that there was no continuity of symptomatology in light of his initial statements offered in support of his claim.  

The July 2011 VA examiner's opinion is the most probative evidence.  As the most probative evidence is against the claim, reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


